Sam Robinson, Associate Justice (dissenting). It is the opinion of the majority that there is substantial evidence to the effect that Cross did not elect to rescind within a reasonable time, and, therefore, cannot prevail. In support of this finding, the majority cites Logue v. Hill, 218 Ark. 797, 238 S. W. 2d 753; but there is a vast difference between the facts in the Logue case and the case at bar. Logue bought a second-hand tractor in the early spring and used it in planting, cultivating, and gathering his crop, and made no attempt to rescind the purchase contract until after the crop season was over. But, even then, he was allowed to recover for a breach of contract, and he had filed only a general denial to the complaint. Cross is a farmer, living at Pendleton, near Dumas, Arkansas. In his farming operation he needs a four-wheel drive truck. He had owned several four-wheel drive Jeeps, all of which had proven satisfactory. There is not a scintilla of evidence to the effect that he ever had any trouble with the four-wheel drive mechanism of his Jeeps; his experience with four-wheel drive automotive equipment had been good. He learned that a CMC truck, equipped with four-wheel drive, could be obtained and went to see appellee, W. W. Rial, the local CMC dealer, who was also the dealer in the four-wheel drive equipment. Rial contracted to sell Cross a CMC Pickup Truck equipped with four-wheel drive mechanism. Mr. Rial did not have the four-wheel drive equipment in stock to put on the truck, but arranged to have the truck so equipped in Memphis. He therefore obtained a 1/2 Ton Pickup Truck in Memphis and had it delivered to a concern known as Dealers Truckstell, where the four-wheel drive mechanism was installed on the truck. This four-wheel drive equipment is known as Powr-Pak. There is no question hut that Rial was the dealer who sold the four-wheel drive equipment to Cross as a part of the 1/2 Ton Pickup. The undisputed evidence is that the only way Cross could obtain the truck equipped with the four-wheel drive was through a dealer; he could not buy the four-wheel drive equipment from Dealers Truckstell, or from the manufacturers of the unit. Rial had literature in connection with the four-wheel drive mechanism. Among other things, this literature states: “Now, you can go anywhere you want ... in your G-MC Truck equipped with Powr-Pak 4-Wheel Drive. “You can climb 70% grades . . . plow through axle-deep snow or mud . . . haul heavy payloads over routes where you’d never dreamed a truck could go. “With its powerful ‘Powr-Pak’ 4-Wheel Drive, the G-MC is equally at home on or off-the-highway. “Installation of the Ñapeo Powr-Pak requires no frame putting . . . nothing to weaken or distort the chassis. And at trade-in time it’s a simple matter to remove the Powr-Pak and re-install it on your next GMC Truck. ‘ ‘ See following pages for further reasons why it will pay you to own a new G-MC with Powr-Pak 4-Wheel Drive! “Easiest-steering 4-Wheel Drive on the market because it has constant-velocity joints and proven low-friction advanced design. There’s no highway whip or weave, even at high speeds. Turning radius is same as for standard 2-Wheel Drive models. “Two-speed Napco transfer case gives 8 speeds forward, 2 in reverse. Allows you to shift in or out of 4-Wheel Drive at any Speed. Mounted on rubber for quiet operation. Ground clearance with full load, is 14 1/4" at-lowest point. • “6 Easy handling. Handles like a passenger car at all speeds. Short turning radius. “7 Emplacement parts and service available through évery one of over 3,000 GMC Dealers in the U. S. . “8 Quiet operation. Transfer case mounted in rubber. “9 Increased truck life. Because POWB-PAK utilizes engine torque more efficiently engines can ‘loaf’ at low rpm while pulling heavy payloads. No gunning, no racing, no clutch ‘jumping’ or chattering. “10 PTO optional. PTO conveniently located on top of transfer case takes full engine BPM and torque. Ideal for driving winches, power saws, core and post hole digging, etc. Available at small extra cost. “11 GUABANTEED . ■. . The Powr-Pak’s outstanding durability makes it possible to offer the industry’s most liberal guarantee.” ■ Bial had the truck equipped with four-wheel drive mechanism and sold the whole thing to Cross as a unit. Later, Bial refused to remove the four-wheel mechanism because it, along with the truck, had been sold by him as one unit. There was executed and delivered to Cross what is called an “Owner’s Service Policy” which, among other things, provides that the dealer will “road-test vehicle for engine, clutch, transmission, axle, brake and steering operations and make necessary corrections.” One of the faults with the truck sold to Cross was that it was very difficult to steer. The undisputed evidence is that it was almost impossible to handle the truck on any kind of rough road. In an effort to overcome this condition, Cross attempted to obtain power steering, but it was not available. • Another serious defect was in the four-wheel drive transmission; in fact, the whole trouble appeared to be in this part, which caused the vibration, making the truck practically useless. The policy is for three months, or 4,000 miles. The truck was returned to the dealer at the end of' the three month period. According to the undisputed evidence the truck, as sold to Cross, was practically worthless. He was never able to use it with any satisfaction whatsoever, and this condition existed from the day he bought it until the day he returned it three months later. He purchased it on the 26th day of November and returned it on the 27th day of February. This is the positive testimony. One witness for Rial testified that he thought the truck was returned in April, but was not positive at all in his testimony on this point. During the time that Cross had the truck he did everything possible to cause it to operate in a satisfactory manner. It was only when he gave up in utter despair that he returned the vehicle to Rial, from whom he purchased it. In these circumstances, I do not believe it can be said that the evidence is substantial that Cross waited an unreasonable time in which to elect to rescind. He was not looking for excuses to avoid his contract, although he had been charged a total of $3,752.04 for a 1/2 Ton Pickup Truck. On the contrary, he was doing everything possible to have the truck put in condition where it could be used. As it now stands, he will have to pay a total of almost $4,000 for a 1/2 Ton Pickup Truck that is practically worthless and has never been suitable for any use whatsoever. It is my view that he has ample grounds for rescinding the contract, and there is no substantial evidence that he did not elect to rescind in a reasonable time. Therefore, I respectfully dissent.